McKinney, J.,
delivered the opinion of the court.
This is an indictment for an assault and battery, to which the defendant pleaded two pleas; first, a former conviction ■ for the same offence, before a justice of the *627peace; and, secondly, a formal plea, in writkig, of not guilty. Tbe attorney general demurred, severally, to said pleas; and, on argument, tbe demurrer to tbe first plea was sustained, and tbe demurrer to tbe latter plea overruled; and thereupon, tbe court ordered tbe defendant to be discharged.
It is very clear that double pleading is not allowable in criminal cases; and it was so held in Hill vs. The State, 2 Yerg., 248. Tbe plea of not guilty ought, therefore, to have been treated as a nullity. On sustaining tbe demurrer to tbe plea of former conviction, which was proper, as tbe plea is defective, tbe defendant should have been held to answer tbe charge in tbe indictment. Why be was discharged, we are unable to perceive from anything in tbe record before us.
Tbe judgment will be reversed, and tbe case be remanded for trial upon tbe merits.